DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 11/15/2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanhaelemeersch et al (US 2005/0099078) in view of Matsumoto et al (US 2013/115781).
Vanhaelemeersch et al disclose a process of etching or removing a semiconductor substrate comprises silicon carbide (SiC) by using two-step plasma etching process, where the first step and the second step using different process gas mixture; and such steps can be subsequently repeated for a number of times until said carbide-silicon layer is substantially removed [0049].
Unlike the instant invention, Vanhaelemeersch et al fail to disclose the first etch process gas mixture is supply through a first gas inlet arrangement and the second process gas mixture is supply through a second gas inlet arrangement; and the first gas inlet is located radially inwardly of the second gas inlet or vice versa (with regards to claim  2).
However, Matsumoto et al disclose a plasma etching process of a substrate, wherein dividing a common gas source into two common gas source, namely at the center portion having a central inlet which supplies the common gas to a central portion of the substrate mounted on the mounting table, of the substrate and a peripheral portion having peripheral inlets which supply the common gas to a peripheral portion of the substrate mounted on the mounting table [[0015],[0025]-[0042]; and Figure 1-2.
uniform etching rate [0052].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Matsumoto et al al’s teaching of radial distribution of the gas inlets during the plasma etching process into Vanhaelemeersch et al’s teaching for achieving better etching uniformity as taught by Matsumoto et al.	
With regards to claims 3-5 and 9, Matsumoto et al disclose that plasma is generated by slot antenna with an annular housing (16) with a microwave generator (35) [0030]-[0036]. Additionally, examiner pointed out that the limitation of claim 3 is purely an apparatus limitation and it has been held that Apparatus limitations, unless they affect the process in a manipulative sense, may have little weight in process claims.  In re Tarczy-Hornoch 158 USPQ 141, 150 (CCPA 1968).
With regards to claim 6, Matsumoto et al disclose that the substrate is supported on a mounting table 3, which is connected a direct current and/or a high frequency voltage from the high frequency power supply HFQ via the matching unit MG [0057].
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanhaelemeersch et al (US 2005/0099078) in view of Matsumoto et al (US 2013/0115781, provided with IDS dated 11/15/20) as applied to claims 1 and 7 above, and further in view of Kumakura et al (US 2018/0330958).
Modified Vanhaelemeersch et al disclose above except the fluorocarbon gas mixture being absent from the first etch process gas mixture.
However, in the same field of endeavor, Kumakura et al disclose an etching, wherein etching selectivity can be improved when etching a silicon carbide (SiC) with a first gas comprises nitrogen and the second gas comprises fluorine-containing gas, like fluorocarbon (CF4) (see abstract, [0013],[0015],[0091].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Kumakura et al’s teaching of using fluorine-containing gas as a second gas mixture for improving etching selectivity into modified Vanhaelemeersch et al’s teaching for improving etch selectivity as taught by Kumakura et al.	
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713